Citation Nr: 1636974	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hiatal hernia, also claimed as acid reflux.  

3.  Entitlement to service connection for a heart condition, claimed as irregular heartbeat, non-specific intraventricular conduction defect, and atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1981 and from November 1984 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this claim in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 

REMAND

Additional development is necessary in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that atrial fibrillation started in service and has progressively worsened.  At the Board hearing, the Veteran testified that he had heart palpitations in service.  The Veteran further stated that he was diagnosed with intraventricular conduction defect during service.  
Regarding sleep apnea, the Veteran testified that he started noticing symptoms he associates with sleep apnea after he returned from the Persian Gulf.  A report of a sleep study dated in May 2008 reflects a diagnosis of obstructive sleep apnea.  

At the Board hearing, the Veteran testified that he initially experienced acid reflux during service in 1985 or 1986.  He testified that he would wake up in the middle of the night with acid in his throat.  The Veteran stated that he sought treatment in service and was advised to use antacids.

The August 2014 remand instructed the AOJ to schedule an examination to obtain an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea, hiatal hernia with acid reflux, and/or heart condition had its onset during service or is otherwise related to active service.  The remand instructed the examiner to opine as to whether atrial fibrillation is proximately caused by, or aggravated by, his sleep apnea.  The remand indicated that the examiner should provide a rationale based upon examination findings, historical records, and medical principles.  The remand instructed the examiner to consider the lay statements concerning the nature and etiology of the disabilities, including accounts of in-service symptomatology.  The examiner was asked to address an April 2014 treatment note from Dr. C.M., regarding the Veteran's heart disability.      

The Veteran had a VA examination in March 2015.  The examiner opined that it is less likely than not that the Veteran's sleep apnea, hiatal hernia with acid reflux, and heart condition had their onset in service or are otherwise related to service.  The examiner opined that atrial fibrillation is less likely than not proximately due to, or aggravated (permanently worsened) by the Veteran's sleep apnea.  The examiner's rationale for all three disabilities was that there was no documented evidence of these conditions in service, on the separation examination, or medical records immediately after the Veteran left service.  The examiner stated that the Veteran was diagnosed with all of these conditions years after service, per available medical documentation.

In April 2015, the examiner completed an addendum regarding a heart disability in which the examiner addressed the Veteran's lay statements and the opinion of Dr. C.M.  The examiner opined that, even though the Veteran's statements and his attending physician notes dated his heart symptoms for a long time by history, there are no immediate post-military records documenting his current heart condition.

The March 2015 and April 2015 examinations are inadequate.  The examiner did not address service treatment records regarding a heart disability, including an EKG in September 1989 and July 1990, and complaint of heart palpitations in March 1993.  The examiner also improperly relied on the lack of documentation of the disabilities in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  In addition, while the examiner stated that the negative opinions were based in part on a lack of complaints at separation, service records indicate that the Veteran did not have a separation examination.  It is unclear what examination report the examiner was referencing, as the examiner did not provide the date of the report.  

The examination did not comply with the remand instructions because the examiner did not address the lay evidence regarding acid reflux and sleep apnea.  The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case must be remanded in order to ensure compliance with the prior remand and obtain adequate medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner to obtain a supplemental medical opinion.  If possible the opinion should be provided by a different examiner than the one who previously examined the Veteran.  The Veteran's electronic claims folder must be made available to the examiner for review.  The examination report should indicate that the claims file was reviewed.  A new examination should only be scheduled if deemed necessary by the examiner.  The examiner should address the following:   

a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that a heart condition is related to service, manifested during service or manifested to a compensable degree within one year after discharge from service in April 1992.

b) The examiner should opine as to whether atrial fibrillation is proximately caused by, or alternatively aggravated (permanently worsened) by the Veteran's sleep apnea.  

The examiner should consider the complaint of heart palpitations noted during service in March 1993, the echocardiograms during service in July 1990 and September 1989, and the Veteran's testimony that atrial fibrillation began in service and has continued since service.  

The examiner should discuss the May 2014 treatment record from the Veteran's cardiologist, Dr. C.M.

b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that sleep apnea had its onset in service or is otherwise etiologically related to service.  

The examiner should address the Veteran's testimony that he initially had symptoms he associates with sleep apnea in service, shortly after returning from the Persian Gulf.

c) The examiner should opine as to whether it is at least as likely as not that hiatal hernia had its onset in service or is otherwise related to service.

The examiner should address the Veteran's testimony of acid reflux symptoms in service.

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible provide an opinion. 

2.  Following completion of the requested actions, the claims should be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative and they should be afforded an opportunity to respond.  The case should then be returned to the Board if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



							
____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


